Exhibit 10.11
 
[f10kimg001_paneltech.jpg]
 
 
 December 17,2009

 
Mr. Scott Olmstead
Paneltech International LLC
2999 John Stevens Way
Hoquiam, WA 98550
 
Re:                    DEFAULT AND FORBEARANCE AGREEMENT
Loan No.:         100012004


 
Dear Mr. Olmstead:
 
By letter dated October 22. 2009. ShoreBank Pacific ("Bank") notified Paneltech
International LLC ("Borrower"), that it was in default under the Business Loan
Agreement ("Loan Agreement") dated January 26, 2001, as amended, because it had
violated certain of the Affirmative Covenants contained in that agreement, and
that, as a result, it was also in default under the Promissory Note ("Note") of
the same date. As of this date, Bank is also notifying Borrower that it was in
default under the same Business Loan Agreement for ihe following covenant
violations, as measured by financial statements as of October 31,2009 provided
to Bank from the Borrower:


    ●   
Maintain a Current Ratio in excess of 1.20 to 1.00 as measured at the end of
each month.

 
    ●   
Maintain Working Capital in excess of $500M at all times and as measured at the
end of each month.

 
As of October 31, 2009:
 
Current Ratio: 1.12 Working Capital: $342M
 
On behalf of the Borrower, you have requested that the Bank forbear or waive
exercising its default rights and remedies and allow the Borrower an opportunity
to cure its default. The Bank will agree to waive the default of the Current
Ratio and Working Capital covenant and Forbear and reset the Debt Service
Coverage covenant as stated in the Change in Term Agreement, provided:
 
(1)
The Borrower acknowledges that it is in default under the Loan Agreement and the
Note for the reasons stated herein, and has no defense to any action to enforce
the Loan Agreement or Note, nor any claim by which to assert as a setoff against
the Indebtedness.

 
(2)
As consideration for the Bank's forbearance, the Borrower agrees to pay fees as
specified and required in the associated Change in Terms document dated December
17. 2009 to the Bank, which sum shall be delivered to the Bank concurrently with
the aforementioned Change in Terms agreement, together with the original version
of this letter countersigned by Borrower's authorized representative in the
space provided below, no later than December 24, 2009. If Borrower fails to
timely deliver the payment and the countersigned letter to the Bank, then this
Forbearance Agreement shall have no force and effect, and the Bank may proceed
forthwith to enforce the Loan Agreement and Related Documents.

 
 
 
 

--------------------------------------------------------------------------------

 
 
(3)
The Borrower acknowledges that time is of the essence in the performance of the
Loan Agreement and subsequent Change in Terms agreements, as amended, and that
it shall cure the Debt Service Coverage default no later than February 28. 2010.
The Borrower agrees that the Bank may exercise its default rights and remedies
immediately and without further notice if the Borrower fails to cure the default
within the time provided herein.

 
(4)
The Borrower acknowledges that this Forbearance Agreement, the Loan Agreement,
and the Related Documents are the only agreements between the parties, and that
there are no other agreements, promises, representations, or understandings
between the parties, either written or oral, other than what is expressed in
this Forbearance Agreement, the Loan Agreement, and the Related Documents.

 
(5)
The Borrower agrees that the Loan Agreement and Related Documents remain in full
force and effect and that this Forbearance Agreement shall not be deemed to
operate as a waiver of any of the Bank's rights and remedies thereunder.

 
Please execute and return this original, together with the required payment.
Borrower's signature in the space provided below shall operate as the
unconditional acceptance of the above terms and conditions.

Sincerely,
ShoreBank Pacific
 

   
Dustin Mead
Vice President
 

 
 
IT IS SO ACCEPTED:


          By:     Title:    

 

 